Case 1:20-cv-02044-JPH-MPB Document 5 Filed 09/14/20 Page 1 of 3 PageID #: 19




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

THOMAS A. MYERS,                               )
                                               )
                          Plaintiff,           )
                                               )
                     v.                        )   No. 1:20-cv-02044-JPH-MPB
                                               )
MUNCIE CITY POLICE DEPARTMENT,                 )
NATHAN SLOAN Chief,                            )
JOSH CARRINGTON Officer,                       )
DANIELLE BRADFORD Officer,                     )
JOHN HENDERSON Officer,                        )
                                               )
                          Defendants.          )

                                        ORDER

                            I.     In Forma Pauperis Status

      Mr. Myers's motion to proceed in forma pauperis, dkt. [2], is GRANTED.

See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr. Myers to

proceed without prepaying the filing fee, he remains liable for the full fees.

Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App'x 64, 65 (7th Cir.

Jan. 15, 2019) ("Under 28 U.S.C. § 1915(a), a district court may allow a litigant

to proceed 'without prepayment of fees,' . . . but not without ever paying fees.").

No payment is due at this time.

                          II.     Directing Service of Process

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to Defendants Muncie City Police Department, Nathan Sloan,

Josh Carrington, Danielle Bradford, and John Henderson in the manner

specified by Rule 4(d). Process shall consist of the complaint, dkt. 1, applicable


                                           1
Case 1:20-cv-02044-JPH-MPB Document 5 Filed 09/14/20 Page 2 of 3 PageID #: 20




forms (Notice of Lawsuit and Request for Waiver of Service of Summons and

Waiver of Service of Summons), and this Order.

                         III.    Motion to Appoint Counsel

      Litigants in federal civil cases do not have a constitutional or statutory

right to court-appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir.

2018). "Two questions guide this court's discretionary decision whether to

recruit counsel: (1) 'has the indigent plaintiff made a reasonable attempt to

obtain counsel or been effectively precluded from doing so,' and (2) 'given the

difficulty of the case, does the plaintiff appear competent to litigate it himself?'"

Id. (quoting Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007)). To decide the

second question, the Court considers "whether the difficulty of the case—

factually and legally—exceeds the particular plaintiff's capacity as a layperson

to coherently present it to the judge or jury himself." Olson v. Morgan, 750

F.3d 708, 712 (7th Cir. 2014).

      Here, Mr. Myers has effectively communicated the claim he intends to

pursue, and the Court has ordered that the complaint be served on

Defendants. Mr. Myers has not shown a need for counsel to assist him in

amending his complaint, or to "investigate and flesh out any claim that may

exist." Mapes v. Indiana, 932 F.3d 968, 971-72 (7th Cir. 2019). The motion to

appoint counsel is therefore DENIED without prejudice. Dkt. [3]. Mr. Myers

may renew his motion to appoint counsel as necessary as this case progresses.

SO ORDERED.




                                          2
Case 1:20-cv-02044-JPH-MPB Document 5 Filed 09/14/20 Page 3 of 3 PageID #: 21



Date: 9/14/2020




Distribution:

THOMAS A. MYERS
2013 Lazycreek
Muncie, IN 47302

Muncie Police Department
300 N. High St.
Muncie, IN 47305

Nathan Sloan
300 N. High St.
Muncie, IN 47305

Josh Carrington
300 N. High St.
Muncie, IN 47305

Danielle Bradford
300 N. High St.
Muncie, IN 47305

John Henderson
300 N. High St.
Muncie, IN 47305




                                     3
